DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 05/13/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon et al. (US 2011/0217212 A1).
Regarding claims 1, 6, 10-11, 15-16, and 19-20, Solomon et al. discloses a cleaning device/system (Fig.2) and a method [0087-0089] of cleaning and disinfecting a Luer access device, comprising:
a housing (Fig.2:102 and 104) having an opening and elastomeric sidewalls defining an inner cavity, wherein the elastomeric sidewalls are configured to deform [0078] and conform to respective surface features of the Luer access device; and

wherein the cleaning material [0057] is configured to contact at least a portion of the Luer access device when the cleaning device is engaged with the Luer access device;
a cap (Fig.3:110 and 150) including a housing having an opening and sidewalls defining an inner cavity, the opening adapted to receive at least a portion of the Luer access device; 
a compressible cleaning material (Fig.3:132 and 170) that contains a disinfectant, the compressible cleaning material at least partially secured in the inner cavity (Fig.9:133) and configured to disinfect at least one surface of the Luer access [0057] device with the disinfectant;
saturating a cleaning material with a disinfectant [0057], the cleaning material housed within an inner cavity of a cap (Fig.9:133) that includes an opening to the inner cavity;
inserting [0093] at least a portion of a Luer access device into the inner cavity until the target surface of the Luer access device contacts the cleaning material; 
compressing [0078] the cleaning material with the Luer access device to dispense disinfectant from the cleaning material;
a cap (Fig.3:110 and 150) including a housing having an opening and sidewalls defining an inner cavity, the inner cavity including an upwardly directed sealing member extending from a bottom surface of the inner cavity towards the opening, the opening sized and shaped to receive the post of the male Luer access device (Fig.9), and the sealing member shaped for insertion into the lumen of the post to create a seal between the sealing member and the lumen; 
a cleaning material (Fig.3:132 and 170) positioned in the inner cavity and encircling at least a portion of the upwardly directed sealing member, the cleaning material at least partially saturated with 
providing a cap (Fig.3:110 and 150) including:
a housing (Fig.2:102 and 104) having an opening and sidewalls defining an inner cavity, 
an upwardly directed sealing member (Fig.5C:232) disposed in the inner cavity, the sealing member extending from a bottom surface of the inner cavity towards the opening, 
a ring-shaped cleaning material (Fig.3:190) positioned within the inner cavity; and moving the cap in relation to the male Luer access device until the sealing member is maintained against the lumen to form a seal that prevents the disinfectant from entering the lumen that is received into the chamber, and wherein at least a portion of the disinfectant is caused to come into contact with the post;
a housing (Fig.2:102 and 104) having an opening and sidewalls defining an inner cavity; 
a cleaning material (Fig.3:132 and 170) positioned within the inner cavity, the cleaning material carrying a disinfectant, wherein the cleaning device is configured to removably engage the post of the male Luer access device, and wherein the cleaning material is configured to contact a target surface of the post when the cleaning device is engaged with the Luer access device;
at least two cleaning device caps (Fig.3:110 and 150), each cap including:
a housing (Fig.2:102 and 104) including an opening and sidewalls defining an inner cavity, and a cleaning material at least partially saturated with a disinfectant; 
an attachment strip (Fig.5C:236, 234, and 235) having at least two attachment pegs, the attachment pegs configured to form a friction fit with the respective inner cavities of the cleaning device caps such that the cleaning device caps are removably retained on the attachment strip and the openings are sealed to maintain the disinfectant within each of the cleaning materials;
at least two cleaning device caps (Fig.3:110 and 150), each cap including:
a housing (Fig.2:102 and 104) including an opening and sidewalls defining an inner cavity, 

an attachment strip (Fig.5C:236, 234, and 235) having a foil layer, the foil layer configured to form a seal over each respective opening of the cleaning device caps such that the cleaning device caps are removably retained on the attachment strip and the openings are sealed to maintain the disinfectant within each of the cleaning materials.
Regarding claim 2, Solomon et al. discloses that the sidewalls define a smooth cylindrical inner cavity (unlabeled inner surface of housing 150 as shown 5C), and wherein the sidewalls are adapted to provide a friction fit (Fig.6:232 and 233) against the Luer access device.
Regarding claim 3, Solomon et al. discloses that the disinfectant includes a disinfecting compound [0057].
Regarding claim 4, Solomon et al. discloses that the disinfectant is isopropyl alcohol [0057].
Regarding claim 5, Solomon et al. discloses that the housing includes an outer surface having a plurality of ridges (Fig.4B:138) adapted to assist with gripping.
Regarding claim 7, Solomon et al. discloses that the sidewalls define a smooth cylindrical inner cavity (unlabeled inner surface of housing 150 as shown 5C), and wherein the sidewalls are elastomeric and adapted to provide a friction fit (Fig.6:232 and 233) against the Luer access device, and wherein the sidewalls are optionally constructed of an IPA absorbent type material or matrix that allows IPA contact from the sidewall.
Regarding claim 8, that the elastomeric sidewalls in Solomon et al. are further capable of being adapted to provide axial compression against at least one thread of the Luer access device.
Regarding claim 9, Solomon et al. discloses that the disinfectant is isopropyl alcohol, CHG, or other disinfecting compound [0057].
Regarding claim 12, Solomon et al. discloses that the sealing member and the housing are rigid and non-compressible [0082].

Regarding claim 14, Solomon et al. discloses that the sealing member is cone- shaped (Fig.4B:103).
Regarding claim 17, Solomon et al. discloses that the sidewalls define a smooth tapered inner cavity (unlabeled inner surface of housing 150 as shown 5C), and wherein the sidewalls are elastomeric and adapted to provide a friction fit (Fig.6:232 and 233) against the post of the Luer access device.
Regarding claim 18, Solomon et al. discloses that the disinfectant includes a disinfecting compound [0057].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hoang et al. reference (US 8,740,864 B2) and the Rogers et al. reference (US 8,999,073 B2) disclose similar cleaning devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798